       Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 ICE CASTLES, LLC, a Utah Limited
 Liability Company,                             Case No. 4:18-cv-00571-DCN

               Plaintiff,
                                                MEMORANDUM DECISION AND
        vs.                                     ORDER

 LABELLE ICE PALACE, LLC, an Idaho
 Limited Liability Company; and
 LABELLE, LLC, an Idaho Limited
 Liability Company,

               Defendants.


                                   I. INTRODUCTION

       Pending before the Court are two Motions in Limine filed by Plaintiff Ice Castles,

LLC (“Ice Castles”). The first motion (Dkt. 79) seeks to Exclude Advice of Unidentified

Counsel. Similarly, the second motion (Dkt. 91) seeks to Exclude Purported Advice of

Counsel by Rhett Barney. Defendants LaBelle Ice Palace, LLC, and LaBelle, LLC,

(collectively “LaBelle”) have opposed both motions.

       Having reviewed the record, the Court finds the parties have adequately presented

the facts and legal arguments in their briefs. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court decides the pending motions on the record and without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).




MEMORANDUM DECISION AND ORDER-1
         Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 2 of 16




        Upon review, and for the reasons set forth below, the Court will DENY the Motion

in Limine to Exclude Advice of Unidentified Counsel and GRANT in PART and DENY

in PART the Motion in Limine to Exclude Purported Advice of Counsel by Rhett Barney.

                                         II. BACKGROUND

        On December 27, 2018, Ice Castles filed the instant suit against LaBelle. Dkt. 1. Ice

Castles seeks damages and a permanent injunction against LaBelle for infringement of its

patent (United States Patent No. 8,511,042 (“the ‘042 patent)), which protects Ice Castle’s

patented method (or process) of constructing ice structures. In essence, Ice Castle’s and

LaBelle are business competitors who each have created outdoor winter attractions

constructed of ice which visitors can enter, enjoy, and explore. Ice Castles alleges that

LaBelle has continuously infringed on one or more claims and designs of the ‘042 patent

which LaBelle denies.

        As part of ongoing discovery, Ice Castles filed a motion in limine to exclude LaBelle

from presenting testimony at trial concerning any advice of counsel received from

approximately five unknown attorneys. 1 Dkts. 79, at 1–10; 83, at 4–5. In short, prior to this

litigation, LaBelle received two cease and desist letters from Ice Castle accusing them of

patent infringement and asking them to cease operations. Dkt. 16-4. LaBelle reviewed the

letters, consulted with various attorneys, and responded to the letters. Dkt. 16-5. In




1
 In fact, LaBelle’s 30(b)(6) deponent could not recall the exact number of attorneys LaBelle had contacted
or even when it contacted these attorneys. Dkt. 79-1, at 5. Nevertheless, the parties frequently state LaBelle
contacted five attorneys. Regardless of the actual number, the Court will do likewise.

MEMORANDUM DECISION AND ORDER-2
        Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 3 of 16




addition, LaBelle represented to the media its belief—based upon these attorneys’ advice—

that it was not infringing the ’042 patent. Dkts. 83, at 4.

       In addition to the first motion in limine, Ice Castles filed a second motion in limine

on October 14, 2020, seeking to exclude an advertisement letter and follow-up phone call

between LaBelle representatives and attorney Rhett Barney of the law firm Lee & Hayes.

Dkts. 91, at 1–4; 94, at 1–8. In this letter, Barney solicited LaBelle’s business and opined

briefly on the ’042 patent. Dkt. 91-3.

       As part of its disclosures in this case, LaBelle confirmed that it had contacted and

received oral advice from these five unknown attorneys as well as written advice from

attorneys Rhett Barney and Randall B. Bateman. Dkt. 79-3. The unprivileged letters and

advice provided by Barney and Bateman were provided through the ordinary course of

discovery in this case. 2 Id.

                                    III. LEGAL STANDARD

       “Motions in limine are well-established devices that streamline trials and settle

evidentiary disputes in advance, so that trials are not interrupted mid-course for the

consideration of lengthy and complex evidentiary issues.” 3 United States v. Tokash, 282

F.3d 962, 968 (7th Cir. 2002). “The term ‘in limine’ means ‘at the outset.’ A motion in




2
  LaBelle has not provided a privilege log in this case since trial counsel is claiming attorney-client
privilege. Dkt. 79-3.
3
 Although the Federal Rules of Evidence do not explicitly authorize motions in limine, the United States
Supreme Court has held that trial judges are authorized to rule on motions in limine pursuant to their
authority to manage trials. Luce v. United States, 469 U.S. 38, 41 n.4 (1984).

MEMORANDUM DECISION AND ORDER-3
         Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 4 of 16




limine is a procedural mechanism to limit in advance testimony or evidence in a particular

area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009) (quoting Black’s Law

Dictionary 803 (8th ed. 2004)). Because “[a]n in limine order precluding the admission of

evidence or testimony is an evidentiary ruling,” United States v. Komisaruk, 885 F.2d 490,

493 (9th Cir. 1989) (citation omitted) “a district court has discretion in ruling on a motion

in limine.” United States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991); see United States v.

Layton, 767 F.2d 549, 554 (9th Cir. 1985).

        Motions in limine should not be used to resolve factual disputes or to weigh

evidence, and evidence should not be excluded prior to trial unless “the evidence [is]

inadmissible on all potential grounds.” United States v. Whittemore, 944 F. Supp. 2d 1003,

1006 (D. Nev. 2013) (quoting Indiana Insurance Co. v. General Electric Co., 326 F. Supp.

2d 844, 846 (N.D. Ohio 2004)); see United States v. Young, No. CR 10-00923(C)-SJO,

2013 U.S. Dist. LEXIS 200385, at *4–5 (C.D. Cal. Nov. 22, 2013).

        Finally, in limine rulings are preliminary and, therefore, “are not binding on the trial

judge [who] may always change his mind during the course of a trial.” 4 Ohler v. United

States, 529 U.S. 753, 758 n.3 (2000); Luce, 469 U.S. at 41. Indeed, it is sometimes

necessary to defer ruling until trial when a better assessment of evidence can be made.

Regan v. Hdr Eng’g, No. 1:17-cv-00342-CWD, 2021 U.S. Dist. LEXIS 12579, at *2 (D.




4
 “[A party] is not entitled to a definitive ruling on a motion in limine.” United States v. Bensimon, 172 F.3d
1121, 1127 (9th Cir. 1999).

MEMORANDUM DECISION AND ORDER-4
         Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 5 of 16




Idaho Jan. 13, 2021); Crawford v. City of Bakersfield, No. 1:14-cv-01735-SAB, 2016 WL

5870209, at *2 (E.D. Cal. Oct. 6, 2016); Whittemore, 944 F. Supp. 2d at 1006.

                                              IV. ANALYSIS

    A. Motion in Limine to Exclude Advice of Unidentified Counsel (Dkt. 79)

        At issue in Ice Castles’ first Motion in Limine is the oral advice LaBelle received

from five unknown attorneys and whether its reliance on such communications was

reasonable at the time. 5 Underwater Devices, Inc. v. Morrison-Knudsen Co., 717 F.2d

1380, 1389–90 (Fed. Cir. 1983).

        In reviewing a willful infringement claim, before the Court considers the

“exculpatory value of an opinion of counsel, the legal advice contained therein must be

found on the totality of the circumstances to be competent such that the client was

reasonable in relying upon it.” Comark Communications, Inc. v. Harris Corp., 156 F.3d

1182, 1191 (Fed. Cir. 1998). The Court must consider a number of factors when

determining if this advice contains value such as: (1) whether counsel examined the patent

file history, (2) whether the opinions were oral or written, 6 (3) the objectivity of the



5
  Where, as here, a potential infringer has actual notice of another’s patent rights, they have an affirmative
duty to exercise due care to determine whether they are infringing. See Milgo Electronic Corp. v. United
Business Communications, Inc., 623 F.2d 645, 666 (10th Cir. 1980), cert. denied, 449 U.S. 1066, (1980).
The potential infringing party has a duty to seek and obtain competent legal advice from counsel before the
initiation of any possible infringing activity. Underwater Devices, 717 F.2d at 1389–90.
6
 Compare 3M v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559, 1580 & 1582 n.13 (Fed. Cir.
1992) (finding oral opinion, from trial or opinion counsel, is afforded lesser weight if made years after the
event based upon faded memories or other intervening factors), with Century Wrecker Corp. v. E.R. Buske
Mfg. Co., 913 F. Supp. 1256, 1273, 1287–88 (N.D. Iowa 1996) (ruling that the consistent reliance on oral
opinion of counsel was sufficiently related to a good faith belief in the invalidity of a patent as to affect the
award of damages).

MEMORANDUM DECISION AND ORDER-5
        Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 6 of 16




opinions, (4) whether the attorneys rendering the opinions were patent attorneys, (5)

whether the opinions were detailed or merely conclusory, and (6) whether material

information was withheld from the attorney. 7 Govino, LLC v. Goverre, Inc., No. 8:17-cv-

01237-JLS-E, 2018 BL 500596, 6 (C.D. Cal. Nov. 20, 2018).

        Here, Ice Castles claims the Court should not allow LaBelle to rely on the oral

advice it received for three reasons. First, Ice Castles asserts LaBelle failed to comply with

general disclosure requirements, as well as local patent rules, in bringing this information

to its attention. Second, Ice Castles argues the information is more prejudicial than

probative. Finally, Ice Castles asserts the advice constitutes inadmissible hearsay. The

Court will address each argument in turn.

        1. Disclosure

        Under District of Idaho Local Patent Rule 3.8 (“Rule 3.8”), any party who has relied

on advice of counsel as part of patent-related claim or defense must: “(a) [p]roduce or make

available for inspection and copying any written advice and documents related thereto for

which the attorney-client and work product protection have been waived, (b) [p]rovide a

written summary of any oral advice and produce or make available for inspection and

copying that summary and documents related thereto for which the attorney-client and

work product protection have been waived, and (c) [s]erve a privilege log identifying any

other documents, except those authored by counsel acting solely as trial counsel, relating




7
 The court must always consider the evidence from a totality of the circumstances on a case-by-case basis.
3M, 976 F.2d at 1581 (citing Kaufman Co. v. Lantech, Inc., 807 F.2d 970, 978–79 (Fed. Cir. 1986).

MEMORANDUM DECISION AND ORDER-6
           Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 7 of 16




to the subject matter of the advice which the party is withholding on the grounds of

attorney-client privilege or work product protection.” Dist. Idaho Loc. Patent. R. 3.8; see

also, Intel Corp. v. VIA Techs., Inc., 204 F.R.D. 450, 452 (N.D. Cal. 2001). Additionally,

if a party fails to abide by Rule 3.8 within twenty-eight days of service of a Claim

Construction Ruling, or any requirement under Rule 3.8, then the party will be barred from

relying upon advice of counsel for any purpose unless an agreed upon stipulation by all

parties is reached or by order of the Court. Id.

           Upon review, the Court finds LaBelle’s disclosure was minimalistic, but sufficient. 8

In accordance with Rule 3.8, LaBelle did properly disclose, to the best of its knowledge at

the time, all known facts and information relating to these five interactions with potential

counsel. Dkt. 79-3, at 5; Dkt. 83-4. While LaBelle’s disclosure was not all encompassing,

it was sufficient to put Ice Castles on notice. For example, because the communications

were not reduced to writing, there was nothing there to produce. That said, LaBelle did

provide a contemporaneous Rexburg Standard Journal news article with direct

representations by LaBelle in alignment with the Rule 3.8 disclosures provided. Dkt. 79-2.




8
    LaBelle’s disclosure reads (in full) as follows:

           Following receipt of the cease and desist letter, officers of LaBelle contacted approximately
           5 attorneys other than current counsel. LaBelle advised the attorneys of the patent number
           and informed the attorneys that LaBelle creates its ice logs by filling plastic sleeves with
           water and then freezing the water. After reviewing the patent, each of the attorneys
           indicated LaBelle was not infringing because LaBelle does not use icicles to make its ice
           structures.

Dkt. 79-3, at 3.

MEMORANDUM DECISION AND ORDER-7
         Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 8 of 16




In like manner, while LaBelle’s summary is not overly detailed, it summarizes the general

content of the communications.

        Critically, at this point, discovery has concluded. Anything that Ice Castles did not

know at the time of LaBelle’s disclosure has surely been fleshed out and analyzed. Thus,

even were the Court to find LaBelle disclosure insufficient, which it does not, it would not

preclude the use of this material at trial on that basis alone. It would simply order LaBelle

to supplement its disclosure—as contemplated for in Rule 3.8.

        2. Prejudicial Effect

        Second, Ice Castles contends the oral advice should be excluded given the

prejudicial effect it may present at trial. Under Federal Rule of Evidence 403, “evidence

may be excluded if its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of undue

delay, waste of time, or needless presentation of cumulative evidence.” 9 Fed. R. Evid. 403.

However, when applying the balancing test, “[a] district court is accorded [] wide discretion

in determining the admissibility of evidence under the Federal Rules. Assessing the

probative value of [the proffered evidence], and weighing any factors counseling against

admissibility is a matter first for the district court’s sound judgment under Rules 401 and




9
  “Relevant evidence” means evidence having any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be without the
evidence. Fed. R. Evid. 401. All relevant evidence is admissible, except as otherwise provided by the
Constitution of the United States, by Act of Congress, by the Federal Rules, or by other rules prescribed by
the Supreme Court pursuant to statutory authority. Evidence which is not relevant is not admissible. Fed.
R. Evid. 402.

MEMORANDUM DECISION AND ORDER-8
         Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 9 of 16




403 . . . .” 10 United States v. Abel, 469 U.S. 45, 54 (1984). Indeed, when applying Rule

403, the Court must utilize a three-step analysis. Cerniglia v. Cty. of Sacramento, 566 F.

Supp. 2d 1034, 1039–40 (E.D. Cal. 2008). First, the Court must determine if the proffered

evidence tends to make the existence of some fact or consequence in the case more or less

probable—and the relevancy of said evidence. Id. Second, the Court must determine if the

evidence at issue has any prejudicial effect. Id. Third, if the Court finds a prejudicial effect

does exist, then the Court must weigh and balance the probative value of the evidence

against the prejudicial effect to determine if the probative value substantially outweighs its

prejudicial effect. Id.

        Here, LaBelle relies on these conversations as part of its advice of counsel defense.

It has taken this position from the beginning. It represented to the media right after this

case was filed that numerous attorneys believed it was not infringing upon Ice Castle’s

‘042 patent. 11 Dkts. 79-2; 83, at 4. The material is clearly relevant and will aid the finder

of fact in determining many disputes and claims in this case—and not just the patent

claims. 12 As such, the information, documents, and testimony surrounding the five calls to

potential counsel is clearly probative of LaBelle’s state of mind prior to the formal filing



10
  “A district court virtually always is in the better position to assess the admissibility of the evidence in the
context of the particular case before it,” particularly with respect to balancing probativeness against
potential prejudice under Rule 403.” Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 387–88 (2008).
11
  Notably, LaBelle representative Martin stated in the news article that “[E]very lawyer that we talk to, like
every single one, is like ‘oh yeah [your] fine, [your] system is so different.’” Dkt. 79-2, at 4.
12
  For example, one of Ice Castles claims in this case is for defamation. LaBelle’s statements to the media
(and the underpinnings of those statements) are assuredly relevant to whether or not LaBelle defamed Ice
Castles.

MEMORANDUM DECISION AND ORDER-9
        Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 10 of 16




of claims asserted in this case. Holmgren v. State Farm Mut. Auto. Ins., 976 F.2d 573, 577

(9th Cir. 1992); In re EchoStar Commc'ns Corp., 448 F.3d 1294, 1298–99 (Fed. Cir. 2006).

        Furthermore, it does not appear that the testimony would be overly prejudicial to

Ice Castles. Ice Castles will be free to cross-examine LaBelle’s witnesses who testify to

these matters and the jury will be able to evaluate the credibility of that testimony and give

it the weight it deems appropriate. 13 Ultimately, the Court will not take this matter out of

the hands of the jury because at its base, an advice of counsel defense is reviewed under a

“reasonableness” standard. See, e.g., Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1579 (Fed.

Cir. 1996) (“good faith reliance on the competent advice of counsel constitutes a defense

to willfulness.”); see also, e.g., Westvaco Corp. v. Int’l Paper Co., 991 F.2d 735, 746 (Fed.

Cir. 1993) (“[defendant] reasonably relied on timely and competent opinions of its outside

counsel.”). The jury must hear this testimony in order to determine whether LaBelle’s

actions (of purported continued infringement) were reasonable.

        That said, the Court has not seen the full scope of the testimony on this topic and

cannot make a definitive ruling on other evidentiary matters (i.e. foundation etc.) at this

time. Naturally, the Court will defer ruling on those matters until trial. 14 Ohler, 529 U.S. at

758 n.3.




13
  For example, Ice Castles’ concerns about the statements, the credentials of those making the statements,
and LaBelle’s subsequent behavior are all matters ripe for cross-examination and go to the weight of the
testimony as opposed to its admissibility.
14
   The Court could take this matter up again in a pre-trial motion in limine that explains the relevant
testimony, or it could simply rule on the objection on a person-by-person basis prior to those individuals’
testimony at a hearing conducted outside the presence of the jury.

MEMORANDUM DECISION AND ORDER-10
          Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 11 of 16




           3. Hearsay

           Finally, Ice Castles contends the oral advice is inadmissible hearsay and must not

be allowed at trial. Dkt. 79, at 13.

           Hearsay is “a statement, other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the matter asserted.” 15 Orr v. Bank

of Am., 285 F.3d 764, 778 (9th Cir. 2002) (citing Fed. R. Evid. 801(c)). Nevertheless,

hearsay may be admitted as evidence using a procedural or statutory exemption under

Federal Rules of Evidence 401, 402, 803, 804, or 807. Orr, 285 F.3d at 778; United States

v. Arteaga, 117 F.3d 388, 396 (9th Cir. 1997). Rule 401/402 concerning “relevant

evidence” and Rule 803(3) regarding an actor’s state of mind appear relevant in this case

and the question of willful infringement. 16

           The statements at issue here appear to all be matters of opinion that go to the heart

of LaBelle’s state of mind prior to the instant litigation. Thus, upon a cursory review, it

appears they are not hearsay and/or would fit within an enumerated exception. That said,




15
     Federal Rule of Evidence 802 prohibits the admission of hearsay at trial. Fed. R. Evid. 802.
16
  Willfulness is a question of fact and involves a determination as to an infringer’s state of mind. Holmgren,
976 F.2d at 577 (holding otherwise privileged materials “may be discovered and admitted when mental
impressions are at issue in a case and the need for the material is compelling”); Pall Corp. v. Micron
Separations, Inc., 66 F.3d 1211, 1221 (Fed. Cir. 1995) (“Willfulness of infringement is a question of fact,
for it includes elements of intent, reasonableness, and belief.”). Also relevant is whether the infringing party
received any other opinions of counsel on the same subject matter as the advice they ultimately decide to
rely upon. EchoStar, 448 F.3d at 1298–99; Autobytel, Inc. v. Dealix Corp., 455 F. Supp. 2d 569, 571–72
(E.D. Tex. 2006) (holding what a defendant knew about an infringement is relevant, demonstrates their
state of mind, and a non-privileged fact).

MEMORANDUM DECISION AND ORDER-11
        Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 12 of 16




as noted above, the Court cannot definitively know until it hears the actual testimony at

trial. Thus, its findings today are preliminary.

        4. Conclusion

        While it is difficult to fully rule on this motion without the benefit of these

witnesses’ testimony or in the heat of trial when all facts and arguments have been

presented, the Court finds LaBelle’s disclosure was proper, the information is likely more

probative than prejudicial, and likely not hearsay. For all of these reasons, the Court will

DENY the Motion without prejudice. Ice Castles can renew its objections if/when it

becomes appropriate at trial.

     B. Motion in Limine to Exclude Advice of Rhett Barney (Dkt. 91)

        The Court turns next to Ice Castles’ second Motion in Limine. At issue here is a

solicitation letter and subsequent phone call between Rhett Barney and LaBelle. In short,

as part of its Rule 3.8 disclosures, LaBelle referred to “written advice received from Rhett

Barney.” Dkt. 91-2, at 3. However, the referenced letter appears to be an advertisement

asking LaBelle to retain Barney’s firm to defend it in this litigation. Ice Castles asserts that

this is not truly “advice of counsel” and cannot be used at trial. There is also reference to a

subsequent phone call. The Court begins by discussing the letter and whether it is an

advertisement or constitutes advice of counsel. It will then discuss the phone call. 17




17
  Unfortunately, the Court’s discussion is quite brief because LaBelle largely failed to respond to Ice
Castles’ arguments. See Dkt. 94. The bulk of LaBelle’s brief regurgitates prior arguments not really
applicable here. What’s more, LaBelle deflects Ice Castles’ concerns by alleging the materials are
admissible under the Federal Rules of Evidence. This was not Ice Castles’ concern, nor the Courts.

MEMORANDUM DECISION AND ORDER-12
           Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 13 of 16




           To be considered an advertisement in the State of Idaho, any communication sent

to a potential client must contain a clear and obvious “advertisement” notice somewhere

within the written solicitation in addition to “Advertising Material” displayed prominently

on the envelope. Idaho Rules of Pro. Conduct 7.3(c) (Idaho Bar Ass’n 2004); Peel v. Atty.

Registration & Disciplinary Comm’n, 496 U.S. 91, 110 (1990) (citing Bates v. State Bar

of Ariz., 433 U.S. 350, 374–75 (1977); Shapero v. Ky. Bar Ass’n, 486 U.S. 466, 476–78

(1988)) (holding attorney solicitation regulation is best left to state bar associations to

regulate, including requiring the solicitation letter to contain an “advertisement”

disclosure).

           Even though the opinion letter sent by Barney was marked as an advertisement, it

is, nevertheless, an opinion based upon a careful review of the ‘042 patent by two licensed

patent attorneys engaged by Barney. Dkt. 94, at 1–8; EchoStar, 448 F.3d at 1298–99;

Autobytel, Inc., 455 F. Supp. 2d at 571–72; Celerity, 476 F. Supp. 2d at 1165 (ruling

opinion letters sent after a claim is brought are relevant and must be provided under Rule

3.8 when an advice of counsel defense is raised); Genentech, Inc., 442 F. Supp. 2d at 846.

Indeed, both Ice Castles and LaBelle stipulated the opinion letter is an advertisement, 18 but

given the in-depth review by patent attorneys of the underlying patent and the relevant

documents filed in this case; 19 the express belief that the patent was unenforceable in both



18
     Dkts. 91, at 8; 94, at 7.
19
   The two patent attorneys Barney engaged were Andrew Strickland and Bea Koempel-Thomas who
created the “significantly more complex” first draft of the solicitation letter which was subsequently



MEMORANDUM DECISION AND ORDER-13
           Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 14 of 16




the patent attorney’s initial draft of the letter and Barney’s subsequent revised draft; 20 and

the deposition transcripts supporting Barney’s legal opinion in this case; 21 it appears this

letter is more than just a simple advertisement. 22

           The Court must also address timing. Relying on Omega Pats., LLC v. CalAmp

Corp., 920 F.3d 1337, 1352 (Fed. Cir. 2019), Ice Castles notes that because Barney sent

this letter to LaBelle after this case had been filed it cannot be relied upon as “advice of

counsel.” Ice Castles position is not wholly without merit as many courts have so found.

That said, it has also long been held that when the advice “is relevant to ongoing, willful

infringement” it can be relied upon (and should be disclosed) even if provided after

litigation begins. See EchoStar, 448 F.3d at 1303 (“EchoStar contends that waiver of

opinions does not extend to advice and work product given after litigation began. While

this may be true when the work product is never communicated to the client, it is not the

case when the advice is relevant to ongoing willful infringement, so long as that ongoing

infringement is at issue in the litigation.”). See also Akeva LLC, 243 F. Supp. 2d at 423




“dumbed down for [Barney’s staff]” prior to mailing it to LaBelle. Dkt. 94-1. Barney’s letter referenced
both the record in this case and the ‘042 patent underlying the dispute. Dkts. 94, at 4–8; 94-1. Furthermore,
the emails between Barney’s firm Lee & Hayes and Strickland indicated the ‘042 patent is not enforceable
and “is ripe for a 12b6 [summary judgement] motion.” Dkt. 94-1.
20
     Dkt. 94, at 6–7, 94-1.
21
     Dkt. 94-1.
22
  The Court notes that Barney has not done anything wrong here. His letter conforms with Idaho Rules of
Professional conduct. And from his perspective, the letter might not have been advice. Nevertheless,
LaBelle viewed it as advice. Because a jury will be reviewing LaBelle’s actions and whether they were
reasonable, the Court will allow the letter to come in (regardless of Barney’s perception of how the letter
should have been received). The jury will then weigh the evidence.

MEMORANDUM DECISION AND ORDER-14
        Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 15 of 16




(“[O]nce a party asserts the defense of advice of counsel, this opens to inspection the advice

received during the entire course of the alleged infringement.”); see also Crystal

Semiconductor Corp. v. TriTech Microelectronics Int’l, Inc., 246 F.3d 1336, 1351–1353

(Fed.Cir.2001) (noting that an infringer may continue its infringement after notification of

the patent by filing suit and that the infringer has a duty of due care to avoid infringement

after such notification). Because Ice Castles seeks an injunction against LaBelle, i.e. it

contends LaBelle is continuing to infringe its ’042 patent, the Court finds Ice Castles

properly disclosed Barney’s letter even though it was provided after the case began. The

Court further finds the letter can be used as part of LaBelle’s advice of counsel defense.

        The same, however, cannot be said about a subsequent phone call between Barney

and LaBelle. LaBelle does not dispute that it did not disclose any written or oral

communications with Barney beyond the letter addressed above. Dkt. 94, at 8. Thus, given

the lack of timely disclosure as required under Rule 3.8, the Court will exclude the phone

call.

                                    V. CONCLUSION

        For all the reasons stated above, the Court will DENY Ice Castle’s Motion in Limine

to Exclude Advice of Unidentified Counsel. As to the Motion in Limine to Exclude

Purported Advice of Counsel by Rhett Barney, the Court will DENY the request to exclude

Barney’s letter but will GRANT the request to exclude the oral communication between

Barney and LaBelle.

                                        VI. ORDER

        NOW THEREFORE IT IS HEREBY ORDERED:

MEMORANDUM DECISION AND ORDER-15
     Case 4:18-cv-00571-DCN Document 134 Filed 09/10/21 Page 16 of 16




       1. Ice Castles’ Motion in Limine to Exclude Advice of Unidentified Counsel

          (Dkt. 79) is DENIED.

       2. Ice Castles’ Motion in Limine to Exclude Purported Advice of Counsel by

          Rhett Barney is GRANTED in PART and DENIED in PART as outlined

          above.


                                          DATED: September 10, 2021


                                          _________________________
                                          David C. Nye
                                          Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER-16
